98 N.Y.2d 687 (2002)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
EM-MANUEL JOHNSON, Appellant.
Court of Appeals of the State of New York.
Submitted June 10, 2002.
Decided July 1, 2002.
Motion for an extension of time within which to apply for permission to appeal pursuant to CPL 460.20 dismissed upon the ground that no application for leave to appeal pursuant to CPL 460.20 will lie from an order of a single Justice of the Appellate Division denying leave to appeal to that Court pursuant to CPL 460.15.